Case 2:19-cv-08152-RAO Document 19 Filed 07/10/20 Page 1 of 1 Page ID #:786



 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
         SUSAN G. C.,1                           Case No. CV 19-08152-RAO
12
                          Plaintiff,
13
              v.                                 JUDGMENT OF REMAND
14
         ANDREW M. SAUL, Commissioner of
15       Social Security,
16                        Defendant.
17
18           In accordance with the Memorandum Opinion and Order filed concurrently
19   herewith,
20           IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
21   of Social Security is reversed, and the matter is remanded to the Commissioner for
22   further proceedings consistent with the Memorandum Opinion and Order.
23
24   DATED:        July 10, 2020
                                           ROZELLA A. OLIVER
25                                         UNITED STATES MAGISTRATE JUDGE
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
